Case 2:19-cv-00512-CW-DBP Document 156 Filed 09/09/21 PageID.2879 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


     SHADRACH ENNIS, NICOLAAS
     VANLEEUWEN, and TERRANCE JESCLARD,                             MEMORANDUM DECISION AND
     individually and on behalf of all others similarly             ORDER GRANTING MOTION TO
     situated,                                                           AMEND/CORRECT

             Plaintiffs,                                               Case No. 2:19-cv-00512-CW-DBP
     v.
     ALDER PROTECTION HOLDINGS, LLC, a                                   District Judge Clark Waddoups
     Delaware limited liability company; ADAM
     SCHANZ, an individual; ADAM CHRISTIAN, an                        Chief Magistrate Judge Dustin Pead
     individual; KYLE DEMORDAUNT, an
     individual; DANE MCCARTNEY, an individual;
     and DOES I–X,
             Defendants.


            This matter is before the court on Plaintiffs’ Motion to Amend/Correct Complaint. 1 (ECF

 No. 151.) Plaintiffs seek to add Alder Holdings, LLC as a Defendant. To date there has been no

 opposition filed to Plaintiffs’ motion and the time to do so has passed. See DUCivR 7-1. The

 court will grant the motion. 2

            In support of their motion Plaintiffs point to various state court actions filed by

 Defendants and assert under Federal Rule 13 that the claims brought in those actions are

 compulsory counterclaims. See Fed. R. Civ. P. 13(a). In addition, Plaintiffs claim Alder

 Holdings, LLC should be named as a Defendant with relation back to the original filing date of

 this action.


 1
     The case is referred to the undersigned from District Judge Clark Waddoups. (ECF No. 7.)

 2
     The court elects to decide the motion on the basis of the written memoranda. See DUCivR 7-1.
Case 2:19-cv-00512-CW-DBP Document 156 Filed 09/09/21 PageID.2880 Page 2 of 2




         Rule 15(a)(2), provides that the “court should freely give leave [to amend] when justice

 so requires.” Fed. R. Civ. P. 15. The purpose of Rule 15 is to provide litigants “the maximum

 opportunity for each claim to be decided on its merits rather than on procedural niceties.” Hardin

 v. Manitowoc–Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982). The Supreme Court has

 stated that

         If the underlying facts or circumstances relied upon by a plaintiff may be a proper
         subject of relief, he ought to be afforded an opportunity to test his claim on the
         merits. In the absence of any apparent or declared reason—such as undue delay,
         bad faith or dilatory motive on the part of the movant, repeated failure to cure
         deficiencies by amendments previously allowed, undue prejudice to the opposing
         party by virtue of allowance of the amendment, futility of amendment, etc.—the
         leave sought should, as the rules require, be “freely given.”

 Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227 (1962).

         Here, the deadline for amendment of the pleadings has not passed. See Scheduling Order,

 p. 5, ECF No. 16. No opposition to Plaintiffs’ motion has been filed, and there is nothing before

 the court indicating undue delay, bad faith or dilatory motive, or undue prejudice to Defendants.

         Accordingly, Plaintiffs’ Motion to Amend/Correct is GRANTED.



         DATED this 9 September 2021.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  2
